Citation Nr: 1127114	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include cataracts.

2.  Entitlement to service connection for hemorrhoids.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to July 1986, June 1990 to May 1994, June 1994 to July 1997, June 2004 to June 2005, with a subsequent period of active duty for training (ACDUTRA).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2010, the Board remanded these matters to the RO for additional development.  

The issue of service connection for a vision disorder, to include cataracts, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  Although service treatment records reflect a single complaint of hemorrhoids during a period of ACDUTRA, no chronic hemorrhoid disability was shown in service or after discharge, and the probative medical opinion on the question of whether there exists a medical nexus between the Veteran's hemorrhoids and service weighs against the claim.  





CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection for hemorrhoids on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims. In addition, the letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The March 2007 RO rating decision reflects the initial adjudication of the claim for service connection for hemorrhoids.  Hence, the June 2006 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, reports of VA examinations, and opinions from the Veteran (who is a medical doctor).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s). Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA. 38 U.S.C.A. §§ 101(2), (22), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service connection can also be established for disability due to injury, but not disease, incurred or aggravated in the line of duty during a period of INACDUTRA. 38 U.S.C.A. § 101(2), (23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (d).

The Veteran contends that he first diagnosed and treated his hemorrhoids by himself during service, secondary to his sedentary profession as a dentist and a physician. He asserts that as a medical officer it is understandable that he did not write a medical note for himself each time he self treated his hemorrhoids.  He opines that his hemorrhoids are due to prolonged sitting, his diet, and his intermittent constipation during service.

STRs through June 2005 are negative for complaints, findings, treatment or diagnosis of hemorrhoids.  The STRs do contain evidence of treatment for multiple various complaints.  Also on file are numerous physical examinations conducted for various reasons during the periods of service.  The examinations do not contain pertinent complaints or findings.

VA medical records from April 2004 to March 2010 are negative for complaints, findings, treatment, or diagnosis of hemorrhoids.  

An August 2006 VA general medical examination report reflects the Veteran was diagnosed with hemorrhoids, under treatment.  Reportedly he had the onset of hemorrhoids in 1983, and had been bothered by occasional symptoms since then.  A hemorrhoid tag was noted.  Hemorrhoids, under treatment with no history of bleeding was the finding.

A May 2007 STR notes that the Veteran complained of a history of hemorrhoids for over a year.  The assessment was hemorrhoids internal.  Reportedly they prolapsed daily and were reduced in the morning.

In the Veteran's June 2007 notice of disagreement, he stated that while serving on active duty for training with the United States Navy in May 2007, he had an exacerbation of hemorrhoids during a two week period of active duty for training which he suspected was due to diet change and travel involved with the duty.  

A May 2010 VA rectum and anus examination report reflects that the Veteran gave a history of gradual onset of prolapsing hemorrhoid that dates back to the early 1980s.  The Veteran reported long periods of sitting on very firm stools and dietary habits that required quick meals with little intake of fiber in service.  He had intermittent constipation depending on his intake and where he was stationed.  The Veteran gave a history of having hemorrhoids for the past year.  He currently works as a VA medical center physician which also requires prolonged sitting.   The VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's hemorrhoids were caused by or a result of his military service.  The rationale was that both the Veteran's jobs during service, as a dentist and later a physician, required a  lot of sitting, which the Veteran claims is the primary source of his condition along with intermittent constipation related to deployments and once during a week of special training.  The Veteran noticed symptoms more as he aged, which is fairly common.  He has a family history of hemorrhoids in a primary relative.  He admits to not exercising for some years.  His periods of constipation were brief compared to the amount of time it took for them to develop and are very rare.  The VA examiner noted that there is conflictual opinions as to whether prolonged sitting influences the formation of hemorrhoids.  

The VA examiner opined that the Veteran has one internal hemorrhoid, placed left laterally, inside the rectum which is not prolapsed.  The examiner again opined that it was less likely than not that the Veteran's condition of hemorrhoids was caused by or related to his military service.  She further explained that multiple variables within the Veteran's past and current duties have an impact on the formation of hemorrhoids.  There is no consensus on the pathophysiology of their occurrence and the extent of impact of each variable. The Veteran's age, his lack of physical exercise, his posture, and lack of substantiation of the problem in his military service treatment record were considered in the decision.  The VA examiner discussed several medical articles from the internet to support her opinion.  The Board also notes that the VA examination report was cosigned by a VA occupational health physician.

While the medical evidence establishes that the Veteran has a current diagnosis of hemorrhoids, the record contains conflicting opinions regarding a relationship to service.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the Veteran is a medical doctor and that he has the knowledge and skill to make a medical opinion.  However, in this case, the Board finds that the Veteran offered no rationale for his contentions that his hemorrhoids were caused by his prolonged sitting in service, his diet, and his intermittent constipation.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Furthermore, an August 2006 VA examination report first documents the presence of hemorrhoids, more than a year after service.  Moreover, the service treatment records are negative for complaints, findings, treatment or diagnosis of hemorrhoids until May 2007, during a two week period of ACDUTRA.  At that time, the Veteran gave a history of having hemorrhoids for over a year, which would place the onset after active military service.  Finally, the Board believes that the Veteran's self interest renders him less than objective in medical matters involving his own potential monetary benefits from the government.  See Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest of a claimant, including medical professionals, may affect the credibility of testimony].

It is also deemed significant that there are multiple treatment records for this Veteran covering his various periods of service.  These include a colonoscopy and multiple physical examinations.  At no time during these periods of duty are hemorrhoids complained of or noted.  While appellant is correct, that self treatment as a doctor might result in multiple entries not being made, were chronic hemorrhoids present during service it is inconceivable, given all the treatment and examinations conducted during service that there are neither complaints nor findings.  It would seem some examiner would have found the hemorrhoids if they were present, given the number of examinations conducted.

In contrast with the Veteran's opinion, after an analysis of the record as a whole, the May 2010 VA examiner articulated the clinical bases for her negative nexus opinion, to include multiple variables of age, lack of physical exercise, his posture, and lack of substantiation of the problem in his military service treatment records.  
The VA examiner also provided a discussion of relevant medical literature to support her opinion that a number of factors may lead to formation of hemorrhoids.
 
The opinion of the VA examiner is consistent with the objective medical evidence of record, which as noted above does not indicate that hemorrhoids appeared during active military service, and was noted on one occasion during a period of ACDUTRA, for which the Veteran indicated the onset to one year earlier, after discharge from active military service.  Thus, the Board finds that the May 2010 VA examiner's opinion to be highly probative.  The examiner explained the reasons for her conclusions (to include an accurate recitation of the medical evidence and Veteran's statement in the claims file that were considered as well as providing a discussion of relevant medical literature).  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Finally, while he was seen for hemorrhoids during the period of ACDUTRA, there is no showing that there was more than an acute exacerbation as opposed to a permanent worsening.  Only minimal findings were made on the most recent VA examinations, indicating no permanent worsening in the condition.  There was no history of bleeding.

In short, for reasons discussed above, the Board finds that the medical nexus evidence against the claim outweighs that in favor [i.e., the Veteran's own opinion].

Implicit in the Veteran's presentation is the assertion that he has had a hemorrhoid disability since service and for all times thereafter.  The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2010).  However, there is no competent medical evidence supporting a finding that the Veteran has manifested a hemorrhoid disability continuously since his last period of active duty service in 2005.  It appears from the medical evidence of record that the Veteran had hemorrhoids intermittently, not continuously.

Under these circumstances, the Board finds that the claim for service connection for hemorrhoids must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence on the question of medical nexus weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hemorrhoids is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for a vision disorder, to include cataracts.

In January 2010, the Board remanded this matter to the RO to determine the nature and etiology of the Veteran's vision disorder, to include cataracts.  The Veteran underwent a May 2010 VA eye examination and the examiner noted that the claims file was not available.  The VA examiner opined that the Veteran's cataracts was as least as likely as not (50/50 probability) caused by or a result of "n/a."  The rationale was normal age change and service records not available.  The claims file was then provided to the VA examiner in June 2010 for an addendum opinion.  The VA examiner then noted review of the claims file and she opined that the Veteran's cataract represented a normal developmental defect that was not congenital.  She noted that past examination notes prior to 1995 have no clinical indication of cataracts.  Therefore, the Veteran likely did not experience a superimposed injury which resulted in additional disability.  She furthered that the Veteran's cataract "is least as likely as NOT" (a probability of 50 percent or greater) caused by related to service.

In the opinion, the VA examiner supported her conclusion on the basis of examination notes prior to 1995; however, the Board notes that the Veteran was in active military service through July 1997 and again from June 2004 to June 2005, with a period of ACDUTRA for two weeks in May 2007.  Thus, a remand is warranted for an opinion that considers all of the Veteran's medical records, and not just those prior to 1995.  

In addition, the VA examiner did not comment on the Veteran's June 2007 opinion statement that it was his understanding that ultraviolet light and heavy sun exposure is an exacerbating factor in worsening of cataracts.  He opined that his exposure in service to heavy sunlight and significant ultraviolet rays during service caused worsening and exacerbation of his congenital cataracts.  

The Board notes that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the above, the Board finds that another remand is warranted to obtain an addendum opinion on the etiology of the Veteran's current vision disorder, to include cataracts from the prior examiner, if available.  The RO/AMC should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to return the claims file to the VA examiner who conducted the May 2010 VA examination and supplemental opinion in June 2010.  The examiner should be requested to offer an addendum opinion on the etiology of the current vision disorder, to include cataracts.  The examiner is requested to address the following:

a)  Whether the Veteran's diagnosed cataracts represents a congenital or developmental defect and, if so, whether the Veteran experienced a superimposed injury during any of the Veteran's periods of service which resulted in an additional disability.  

b)  If any eye disorder was acquired in or preexisted service, the VA examiner is requested to render an opinion as to whether it is as likely as not that any eye disorder is related to service or underwent a chronic increase in severity beyond the natural progression during service.

c)  The examiner is requested to render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any post service diagnosed eye disorder is related to service. 

d)  In rendering these opinions, the examiner is requested to comment on the Veteran's opinion in his June 2007 statement, noted above.

The rationale for all opinions expressed must be clearly set forth by the examiner in the examination report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO/AMC should arrange for the Veteran to undergo VA examination by an appropriate examiner, to obtain the requested medical opinion in response to the questions posed above.  The entire claims file must be made available to the examiner designated to examine the Veteran.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for service connection for a vision disorder, to include cataracts.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


